Citation Nr: 9925441	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  97-28 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diagnosed 
respiratory disability, including asthma, reactive airways 
disease, allergic rhinitis, sinusitis, and bronchitis.

2.  Entitlement to service connection for chronic respiratory 
disability resulting from undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to April 
1996.  During the Persian Gulf War, he was stationed in 
Southwest Asia from October 1990 to June 1991.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from July 1996 and July 1997 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Chronic diagnosed respiratory disability has not been 
demonstrated.

3.  Diagnoses of asthma, bronchitis, sinusitis, reactive 
airway disease and allergic rhinitis in service were acute 
and transitory and resolved with no residual disability.

4.  Chronic respiratory disability due to undiagnosed illness 
has not been demonstrated.



CONCLUSIONS OF LAW

1.  Chronic respiratory disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

2.  The claim of entitlement to service connection for 
chronic respiratory disability due to undiagnosed illness, is 
without legal merit.  38 U.S.C.A. § 1117 (West Supp. 1999); 
38 C.F.R. § 3.317 (1998); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for respiratory 
disability.  Service connection connotes many factors, but 
basically, it means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred coincident with service in the Armed 
Forces, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

A veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where evidence or 
medical judgment is such as to warrant a finding that the 
injury or disease existed before acceptance and enrollment.  
38 U.S.C.A. § 1132 (West 1991); 38 C.F.R. § 3.304(b) (1998).

The veteran's service medical records show that on his 
medical prescreening form dated in September 1989, he 
responded in the negative when asked if he then had, or had 
ever had, allergies or asthma or respiratory problems.  He 
reported that he had taken cold medication and antibiotics.  


During his service entrance examination, several days later, 
he responded in the affirmative, when asked if he then had, 
or had ever had, sinusitis.  The examining physician 
clarified that response as sinusitis on occasion.  The 
veteran responded in the negative when asked if he then had, 
or had ever had, asthma, shortness of breath, pain or 
pressure in his chest, or a chronic cough.  It was noted that 
the day before, the examination, he had finished taking 
medication for the flu.  His sinuses and lungs and chest were 
found to be normal.  

Starting in August 1990, the veteran's service medical 
records are replete with complaints of sore throat, cough, 
and difficulty breathing.  The various diagnoses included 
sinusitis, bronchitis, reactive airway disease, asthmatic 
bronchitis, and probable allergic nasal rhinitis.  While 
hospitalized in August 1993 for a viral syndrome and 
asthmatic bronchitis, chest X-rays revealed a calcified 
granuloma in the left mid-to-lower lung field.  Otherwise, 
the lung fields were clear.  During a consultation with a 
pulmonary specialist, the following month, the diagnosis was 
recurrent bronchitis/sinusitis, etiology unclear.  There were 
reportedly no symptoms of recurrent sinopulmonary infections 
as a child.  

In September 1994, the veteran was again referred for 
consultation by the pulmonary service.  Computerized 
tomography revealed one small area of mucosal thickening.  A 
chest X-ray showed a granuloma in the left lung, but was 
otherwise normal.  Pulmonary function tests were also normal.  
The examiner stated that the veteran's symptoms were 
compatible with probable allergic nasal rhinitis which led to 
sinus problems, which led to bronchitis.

On a report of medical history, completed in August 1995, it 
was noted that the veteran had allergies to pollen and 
ragweed.

During his service separation examination in March 1996, the 
veteran responded in the affirmative when asked if he then 
had, or had ever had, sinusitis or asthma.  He continued to 
deny that he then had, or had ever had, shortness of breath, 
pain or pressure in his chest, or a chronic cough.  The 
examiner noted that in 1994, allergic rhinitis had been 
diagnosed by a pulmonary specialist.  On examination, his 
sinuses and lungs and chest were found to be normal.  A chest 
X-ray showed evidence of old granulomatous changes but no 
acute cardiopulmonary disease.  

Outpatient records, dated from April to June 1996, show that 
the veteran continued to be treated for respiratory 
complaints.  Following a consultation with the VA Allergy 
Clinic in April 1996, the diagnoses were allergic rhinitis 
and asthma.  The next day, the veteran was treated at the 
Urgent Care Clinic for allergic rhinitis, allergic 
bronchitis, and a mild exacerbation of asthma.  Following a 
consultation with the pulmonary clinic in June 1996, the 
diagnoses were allergic rhinitis and reactive airways 
disease.

In June 1996, the veteran underwent VA examination.  It was 
noted that he was being followed for mild recurrent allergic 
rhinitis and reactive airways disease.  It was also noted 
that no definite allergen had been identified and that 
pulmonary functions tests performed the previous month had 
been normal.  Examination of the nose, sinuses, mouth, and 
throat were normal, except for minimal congestion of the 
nasal mucosa, worse on the right.  There was good symmetrical 
chest excursion with normal fremitus, resonance, and normal 
breath sounds.  Even with hyperventilation, the lungs sounded 
clear.  X-ray examination of the chest revealed it was clear, 
and pulmonary function tests revealed normal static lung 
volumes and diffusing capacity.  The relevant diagnoses were 
chronic allergic rhinitis and reversible airway disease. 

In December 1996, the veteran was reexamined by VA to 
determine the nature and extent of any respiratory disability 
found to be present.  The examination results were 
essentially the same as those reported in June 1996.  X-rays 
of the sinuses revealed no evidence to suggest sinusitis, and 
X-rays of the chest revealed no active pulmonary disease.  
Pulmonary function tests were within normal limits, and 
diffusing capacity was at the low end of the normal range.  
The examiner stated that the veteran's respiratory illness 
was in remission.  The diagnoses were chronic allergic 
rhinitis (sinusitis?) and suspect minimal reversible airway 
disease.

During a VA examination in October 1998, it was noted that 
the veteran had diffusely congested nasal mucosa.  An 
examination of the facial sinuses was negative.  The 
veteran's lungs were clear to auscultation and percussion, 
except that with hyperventilation, scattered wheezes were 
present over the posterior lower bases.  Chest X-rays 
revealed a calcified granuloma in the left mid-lung which was 
reported unchanged from X-rays taken in August 1997.  There 
was no active disease.  Pulmonary function tests were normal.  
The diagnoses were chronic allergic rhinitis, sinusitis (?), 
and asthma.  In an addendum, the examiner stated that it 
appeared that the veteran had had allergic respiratory 
symptoms prior to service, but that aggravation of the 
symptoms during service was debatable.

I.  Diagnosed Chronic Respiratory Disability

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for chronic 
diagnosed respiratory disability is plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board is also satisfied that all relevant evidence has been 
obtained with respect to that portion of the claim.  

A review of the foregoing evidence discloses that sinusitis, 
asthma, bronchitis, reactive airways disease, and probable 
allergic rhinitis were first clinically demonstrated during 
service.  Although the veteran reported a history of 
occasional sinusitis on examination for entrance into 
service, clinical examination at that time was negative for 
sinusitis.  As the veteran is not competent to provide a 
diagnosis of disability existing prior to service, clear and 
unmistakable evidence has not been demonstrated to rebut the 
presumption of soundness, as to respiratory disability, on 
entrance into service.  38 C.F.R. § 3.304(b).

Although the veteran received treatment for respiratory 
diagnoses on several occasions in service and after service, 
the evidence does not show that a chronic respiratory 
disability is present at this time.  Rather, the clinical 
evidence establishes that the veteran has had recurrent 
episodes of acute allergic respiratory reactions of rhinitis 
and sinusitis, resulting in reversible reactive airway 
disease.  Indeed, a pulmonary examiner noted in1994 that the 
veteran's symptoms were compatible with probable allergic 
rhinitis which led to sinus problems, which led to 
bronchitis.  In August 1995, it was noted he was allergic to 
ragweed and pollen.  Following consultation in April 1996 at 
a VA allergy clinic and urgent care clinic, the diagnoses 
were allergic rhinitis, allergic bronchitis, and asthma.  On 
VA examinations in June and December 1996, the relevant 
diagnoses were chronic allergic rhinitis and reversible 
airway disease.  On VA examination in October 1998, the 
examiner characterized the veteran as having had "allergic 
respiratory symptoms."  Pulmonary disability was noted to be 
in remission on recent VA examination.  In this regard, it is 
noted that repeated pulmonary function tests and repeated 
chest X-ray examinations have failed to demonstrate the 
presence of chronic respiratory disability, despite episodic 
diagnoses of asthma, bronchitis, and restrictive airway 
disease.  Similarly, the veteran's nasal passages and sinuses 
have been clinically demonstrated to be clear, except during 
acute allergic reactions.  In light of the negative objective 
pulmonary clinical findings, the identified left lung field 
granuloma has not been shown to be productive of current 
pulmonary disability.

Absent a current chronic diagnosed respiratory disability, 
service connection is not warranted.  As such, the appeal in 
this regard is denied.

IV.  Undiagnosed Respiratory Illness

Service connection may be established for a Persian Gulf War 
veteran for chronic disability which cannot be attributed to 
any known clinical diagnosis, which became manifest either 
during active service in the Southwest Asia theater or 
operations during the Persian Gulf war, or to a degree of 10 
percent or more not later than December 31, 2001.  To fulfill 
the requirement of chronicity, the illness must have 
persisted for a period of six months.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  

In this case, the evidence shows that the veteran's 
respiratory signs and symptoms have clearly been attributed 
to known clinical diagnoses, namely, sinusitis, asthma, 
reactive airways disease, and allergic rhinitis and 
bronchitis.  Therefore, he has not presented a claim upon 
which relief can be granted.  That is, there is no legal 
merit to the veteran's claim of entitlement to service 
connection for chronic respiratory disability on the basis of 
undiagnosed illness.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

ORDER

Entitlement to service connection for chronic diagnosed 
respiratory disability, to include asthma, reactive airways 
disease, bronchitis, allergic rhinitis, and sinusitis, is 
denied.

Entitlement to service connection for chronic respiratory 
disability on the basis of undiagnosed illness is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

